Argued May 10, 1940.
At the audit of the first and final account of the receiver of the Successful Building Association, the court permitted him to set off the deposit balance of the Association in the Northwestern Trust Company against the liquidating dividends on the shares of stock in the Association owned by the Trust Company. The appeal of the receiver of the Trust Company from that ruling must be sustained for the reasons stated in the opinion in re appeal No. 376, Jan. T., 1939.
The decree of the court below is reversed, the costs to be divided equally between the receiverships of the Trust Company and the Successful Building Association.